Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The amendments filed March 31st, 2021 has been entered. Claims 1-10 are currently pending and have been examined. Applicant’s amendment to claim 10 has overcome 112 rejection previously set forth in the Non-Final Office action mailed February 25th, 2021. Applicant’s amendments to claim 7, 8 have not overcome 112 rejections previously set forth in the Non-Final Office action mailed February 25th, 2021.
The previous 102 rejection has been modified to a 103 rejection due to applicant’s amendments. For the reason(s) see forth below, applicant’s arguments have not been found persuasive. This action is Final.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1, 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitation “in particular a collecting vessel” in line 8. This renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are being positively recited in the claim.
Claim 7 recites the limitation “the end side is arrange on an end side of” in lines 2 and 3 is indefinite. It is not clear to examiner what sides the applicant is referring to. 
Claim 8 depends from claim 7 and fails to cure the deficiency thereof. Accordingly, claim 8 is likewise indefinite.
Claim Rejections - 35 USC § 103
4.	Claim 1-6, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkins (US8677543B2) in view of MacGregor (US4875246A).
Regarding claim 1, Wilkins teaches a wet cleaning appliance (1) (cleaning device 10, figure 1), with a cleaning roller (3) (scrubber members 38, figure 6) mounted so that it can rotate around a roller axis (2) (arrow 44, figure 3) and a roller cover (4) (housing 24, figure 6)  that at least partially completely encloses the cleaning roller (3) (scrubber members 38, figure 6) in a circumferential direction during a regeneration operation of the wet cleaning appliance (cleaning device 10, figures 1,3), which has at least one displaceable covering element (5) (housing 24, figure 3) for optionally closing and/or opening an opening region (6) of the roller cover (4) (housing 24, figures 3,6)  during a (housing 24, figures 3,6).
However, Wilkins does not explicitly teach a storage volume-providing collecting unit (8), in particular a collecting vessel, for collecting liquid remaining behind inside of the roller cover (4).
MacGregor teaches a storage volume-providing collecting unit (8) (liquid waste container 22, figure 3) in particular a collecting vessel, for collecting liquid remaining behind inside of the roller cover (4) (handle frame 46, figure 1).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Wilkins’s roller cover to explicitly have storage volume-providing collecting unit as taught by MacGregor. This modification would allow for excess liquid to be collected.
Regarding claim 2, modified Wilkins teaches wherein the collecting unit (8) (see MacGregor’s liquid waste container 22, figure 3) is arranged offset radially inward on an inner wall (7) of the covering element (5) facing the cleaning roller (3) (see MacGregor’s roller assembly 12).
Regarding claim 3, modified Wilkins teaches wherein the collecting unit (8) (see MacGregor’s liquid waste container 22, figure 3) is capable of holding a small quantity of liquid, including below 30 ml. Note the broadest reasonable interpretation of claim 3 is not limited to a unit that holds a maximum of 30 ml. Rather, the claim can be 
	Regarding claim 4, modified Wilkins teaches wherein the collecting unit (8) (see MacGregor’s liquid waste container 22, figure 3) has an opening (9) (see MacGregor’s edge 62, figure 3) that precedes the storage volume in an opening direction (r) of the roller cover (4) (handle frame 46, figure 1).
	Regarding claim 5, modified Wilkins teaches wherein the collecting unit (8) (see MacGregor’s liquid waste container 22, figure 3) is formed along the entire axial longitudinal extension of the covering element (5) (see MacGregor’s figure 2).
	Regarding claim 6, modified Wilkins teaches the collecting unit extending over an angular section between 30 and 90 degrees (see MacGregor, at least FIG. 3 including the edge 62 to the wall 58), noting that the claimed broad range of 30-90 degrees is not a precise measurement.
	Regarding claim 9, modified Wilkins teaches the collecting unit (8) (see MacGregor’s liquid waste container 22, figure 3) has a discharge opening (11) (see MacGregor’s removable drain plug, figure 2) which can be connected with a collecting tank by rotating the covering element (5) (see MacGregor’s figure 2) in the opening direction (r), so that liquid collected in the collecting unit (8) (see MacGregor’s liquid waste container 22, figure 3) can be transferred into the collecting tank.
(see Wilkins’s figure 3). 
5.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkins (US8677543B2) in view of MacGregor (US4875246A) as applied to claim 1 above, and further in view of Caruso (US6026529A).
Regarding claim 7, modified Wilkins does teach collecting unit (8) (see MacGregor’s liquid waste container 22, figure 3).
However, modified Wilkins does not teach which at the end side is arranged on an end side of the covering element (5) in relation to an axial direction.
Caruso teaches collecting unit (staging area 56,156, figures 3, 12) at the end side is arranged on an end side of the covering element (5) in relation to an axial direction (figures 3, 12). 
	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified Wilkins’s roller cover to have the collecting unit on the end side. This modification allows residual liquid to be collected, and not get on freshly cleaned floors.  
	Regarding claim 8, Wilkins as modified teaches wherein an inner wall (7) of the covering element (5) has a feed ramp (10) (see Caruso’s Col 9 lines 7- 12) that is inclined against a horizontal and in particular extends from the middle of an axial longitudinal (see Caruso’s Col 9 lines 7- 12) located inside of the roller cover (4) (see Caruso’s housing 152, figure 11) into the end-side collecting unit (8) (see MacGregor’s liquid waste container 22, figure 3) when the covering element (5) is displaced into an opening direction (r).
Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1, 3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. It is noted that MacGregor reference has been used solely disclosed the collecting unit, and it has not been relied upon to teach the other limitations disclosed in claims 1 and 3. 

	Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390.  The examiner can normally be reached on Monday- Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S Carter can be reached on (571) 272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SARAH AKYAA FORDJOUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723